MEMO ENDORSED
                                                                    USDC SDNY
                                QUIJANO ENNIS & SIDERIS             DOCUMENT
                                       ATTORNEYS AT LAW             ELECTRONICALLY FILED
                                        40 FULTON STREET            DOC #:
                                             FLOOR 23               DATE FILED: 3/18/2020
                                    NEW YORK, NEW YORK 10038

                                     TELEPHONE: (212) 686-0666
                                        FAX: (212) 686-8690


      Peter Enrique Quijano
      Nancy Lee Ennis
      Anna N. Sideris
                                                                 March 17, 2020
      VIA ECF

      The Honorable Victor Marrero
      United States District Judge
      Southern District of New York
      Daniel Patrick Moynihan U.S. Courthouse
      500 Pearl Street
      New York, New York 10007

      Re:       United States v. Damir Pejcinovic, 18 Cr. 767 (VM)

      Dear Judge Marrero:

             We are the attorneys for Damir Pejcinovic, in the above-referenced matter.
      On March 20, 2020 the Defendant is scheduled to provide the Court with an
                                                    Because of scheduling delays and the
      difficulty of having personal meetings with the defendant and others, arising from
      the Covid-19 crisis, it is respectfully requested that the Court authorize an

      to March 26, 2020.
      is, as always, greatly appreciated.

  Application GRANTED.
  SO ORDERED.
                                                     Respectfully submitted,



                                                     Peter Enrique Quijano
  HON. VALERIE E. CAPRONI                            Anna N. Sideris
  UNITED STATES DISTRICT JUDGE
  PART I
Honorable Victor Marrero, U.S.D.J.
March 17, 2020




cc:    A.U.S.A. Andrew Chan (by ECF and email)
       A.U.S.A. Margaret Graham (by ECF and email)




                                      2
